Citation Nr: 0618200	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-03 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right upper leg 
donor site scar.

2.  Entitlement to a compensable rating for chronic right hip 
strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2006, the 
veteran testified at a videoconference hearing before the 
undersigned. 

A review of the claims files show that the veteran, at his 
April 2006 video hearing, raised claims of entitlement to 
increased ratings for service connected back and left knee 
disorders.  The Board also finds that the record, including 
the June 1998 VA scars examination, reveals informal claims 
of entitlement to separate compensable ratings for the other 
scarring on the veteran's right leg.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action. 

With respect to the issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for dysthymia, and entitlement to TDIU, 
these issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  The right upper leg donor site scar is deep and covers an 
area exceeding 12 square inches.

2.  The chronic right hip strain is manifested by right thigh 
extension limited to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for a 
right upper leg donor site scar are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7801 (2005).

2.  The criteria for a 10 percent schedular rating for 
chronic right hip strain are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Thereafter, the claims 
were adjudicated in the February 2002 rating decision.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the preponderance of the evidence is in 
favor of compensable ratings for the right leg scar and right 
hip disability, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
In this regard, after the veteran reported that he received 
all of his treatment at the Lebanon VA Medical Center, VA 
obtained and associated all of these records with the claims 
files.  The record also shows that the veteran was afforded 
several VA examinations to ascertain the severity of his 
service connected disabilities.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA failed to fulfill any duty to assist, 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claims

The veteran contends that the evaluations currently assigned 
his right upper leg donor site scar and chronic right hip 
strain do not accurately reflect the severity of those 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

The Right Upper Leg Donor Site Scar

Historically, an August 1981 rating decision granted service 
connection for a residual skin graft scar on the right upper 
leg and rated it as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Initially, the Board notes that the Court has held that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Therefore, based on the 
veteran already receiving a separate rating for limitation of 
motion of the right hip and the record being silent for right 
knee involvement, the Board finds that given the location and 
nature of the donor site scar that it is more appropriately 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 7801.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

In this regard, Diagnostic Code 7801 provides a 20 percent 
rating for scars, other than the head face, or neck, that are 
deep or that cause limited motion in an area or areas 
exceeding 12 square inches (77 square centimeters) and a 30 
percent rating for scars that are deep or that cause limited 
motion in an area or areas exceeding 72 square inches (465 
square centimeters).  38 C.F.R. § 4.118.  A deep scar is 
defined as one associated with underlying soft tissue damage.  
Id.

With the above criteria in mind, the Board notes that the 
June 1998 VA joints examiner reported that the veteran had 6 
centimeters by 15-20 centimeters donor site scar on the 
"right lateral thigh".  [Emphasis added].  He thereafter 
opined that the veteran had "scarring and loss of soft 
tissue distally at the tibia as well as the proximal right 
lateral thigh." [Emphasis added].  While the earlier 
February 1998 VA examiner characterized the scar as an 
"extensive superficial surgical wound" and the later August 
2005 VA examiner opined that the scar was not adherent to 
underlying tissue, the June 1998 VA joints examiner's opinion 
regarding the loss of soft tissue is not specifically 
contradicted by any other medical opinion.  Evans.  
Accordingly, because a deep scar is defined as one associated 
with underlying soft tissue damage, the Board finds that the 
veteran meets the criteria for a 20 percent rating for his 
right upper leg donor site scar.  38 C.F.R. §§ 4.7, 4.118.  

The appeal is allowed.

A higher rating is not warranted.  In this regard, the 
February 1998 VA examiner reported that the right upper leg 
donor site scar was 4 inches by 8 inches, the June 1998 VA 
scars examiner reported it was 10 to 12 inches and circular, 
the January 2003 VA bones examiner reported it was 4 inches 
by 8 inches, and the August 2005 VA examiner reported it was 
10 inches by 33/4 inches.  Accordingly, the record is negative 
for the right upper leg donor site scar covering area or 
areas exceeding 72 square inches (465 square centimeters).  
Id.

The Chronic Right Hip Strain

Historically, a February 1998 rating decision granted service 
connection for chronic right hip strain and rated it as 
noncompensable under 38 C.F.R. § 4.71, Diagnostic Codes 5299-
5252.

Because VA examinations report that the veteran demonstrates 
at least some right hip motion and because there is no 
evidence of flail joint or femur impairment (see, e.g., VA x-
rays dated in October 1997 and August 2005), a compensable 
rating is warranted for his right hip disability only if 
extension is limited to 5 degrees (10 percent) (Diagnostic 
Code 5251); right thigh flexion is limited to 45 degrees (10 
percent) (Diagnostic Code 5252); or if he is not able to toe-
out more than 15 degrees (10 percent) (Diagnostic Code 5253).  
38 C.F.R. § 4.71a.

With the above criteria in mind, the Board notes that the 
August 2005 VA examiner reported that the right hip had 0 
degrees of extension.  It was thereafter reported that the 
veteran could not lie in the prone position so extension of 
the hip beyond 0 degrees could not be tested.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board finds that the complete loss 
of right hip extension noted by the August 2005 VA examiner 
was caused by the veteran being physically unable to extend 
his hip as opposed to his being unwilling to extend his hip.  
38 U.S.C.A. §§ 1110, 5107.  Therefore, because the opinion 
that the right hip had 0 degrees of extension is not 
contradicted by any other medical opinion of record, the 
Board finds that the veteran meets the criteria for a 10 
percent rating for his chronic right hip strain.  Id; Evans.  

The appeal is allowed.

A higher rating is not warranted.  In this regard, when 
examined by VA in October 1997, pain free right thigh/hip 
flexion was from 0 to 100 degrees, pain free abduction was 
from 0 to 35 degrees, pain free external rotation was from 0 
to 50 degrees, and pain free internal rotation was from 0 to 
10 degrees.  Similarly, when next examined by VA in August 
2005, right thigh/hip flexion was 120 degrees, abduction was 
50 degrees, addiction was 25 degrees, external rotation was 
25 degrees, and internal rotation was 20 degrees.  
Furthermore, when examined in August 2005, the veteran did 
not complain of right hip pain and the claimant did not offer 
any complaints of pain or discomfort during repetitive motion 
studies.  

Therefore, even though the October 1997 VA examiner noted 
lost muscle strength and muscle atrophy, the Board finds that 
even when considering functional limitations due to pain and 
other factors identified in 38 C.F.R. §§ 4.40, 4.45, that the 
veteran's functional losses do not equate to the debility 
contemplated by the 20 percent rating for limitation of 
motion under either Diagnostic Code 5252 or Diagnostic 
Code 5253 because the record is negative for the chronic 
right hip strain being manifested by right thigh flexion 
limited to 30 degrees or abduction lost beyond 10 degrees.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5252, 5253.


ORDER

A 20 percent rating for right upper leg donor site scar is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for chronic right hip strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As to whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia, entitlement to service connection was previously 
denied by the RO in February 1998.  The February 1998 
decision is final in light of the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that February 1998 final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Unfortunately, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108, and 38 C.F.R. § 3.156, as defined by Kent. 

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, these issues are REMANDED for the following 
action:

1.  Pursuant to Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) 
and Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO is to 
provide the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the 
February 1998 rating decision.  The RO 
must also, in light of Dingess, supra, 
provide notice how a disability rating 
and an effective date for the claims on 
appeal would be assigned.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.  Finally, any relevant 
notices must comply with the holdings in 
Kent and Dingess.

3.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and not received and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


